If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


MARCQUESIA WALKER,                                                UNPUBLISHED
                                                                  July 15, 2021
              Plaintiff-Appellant,

v                                                                 No. 354403
                                                                  Macomb Circuit Court
HELA MANAGEMENT, LLC, and THE D                                   LC No. 2018-004108-NO
PORTFOLIO, LLC,

              Defendants-Appellees.


Before: RIORDAN, P.J., and M. J. KELLY and SHAPIRO, JJ.

RIORDAN, P.J. (concurring).

       I concur in the result only.

                                                           /s/ Michael J. Riordan




                                              -1-